Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/03/2021. Applicant’s argument, filed on 06/08/2020 has been entered and carefully considered. Claims 1, 4-10, 13-19 and 22 are pending.

35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked for the claims have been amended to address the issue.

Based on the amendments submitted on 06/08/2020, the 35 USC § 112(b) rejections corresponding to 35 USC § 112(f) are withdrawn.

The application filed on 06/11/2019 claiming priority to 62/685,458 filed on 06/15/2018.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 02/03/2021 has been entered. 
	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 1, 4-9 refer to "An apparatus”, Claims 10, 13-18 refer to "One or more non-transitory computer-readable storage mediums” and Claims 19 and 22 refer to "A computing system”. Claims 10, 13-19 and 22 are similarly rejected in light of rejection of claims 1, 4-9, any obvious combination of the rejection of claims 1, 4-9, or the differences are obvious to the ordinary skill in the art.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aminlou et al. (US 20190349598 A1), hereinafter Aminlou, in view of Li et al. (US 20180316929 A1), hereinafter Li, further in view of Galpin et al., US 20190281319 A1, hereinafter Galpin.
	
Regarding claim 1, Aminlou discloses an apparatus comprising (Abstract): one or more processors for processing of data (Fig. 1a, element 104); a memory for storage of data including video data (Fig. 1a, element 106); and an encoder to encode video data to generate encoded video data ([0003]), wherein the encoder includes: a component to provide affine motion compensation for current picture references in the video data ([0215]); wherein the encoder further includes: data regarding cube projections for the video data, including cube face locations, discontinuities, and rotations in a cube projection ([0009], [0067], [0070], [0209]-[0284]).  
	Aminlou discloses all the elements of claim 1 but Aminlou does not appear to explicitly disclose in the cited section affine motion compensation; wherein the encoder is further to determine wherein a block of the video data is eligible for affine motion compensation.
	However, Li from the same or similar endeavor teaches affine motion compensation ([0215]); wherein the encoder is further to determine wherein a block of the video data is eligible for affine motion compensation ([0128], it is obvious to the ordinary skill in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aminlou to incorporate the teachings of Li to improve coding efficiency (Li, [0116]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Aminlou in view of Li discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section such that the encoder to track the cube face locations, the discontinuities, and the rotations in the cube projection for selection of one or more search neighborhoods for motion estimation for affine control point motion vectors associated with the video data.
	However, Galpin from the same or similar endeavor teaches such that the encoder to track the cube face locations, the discontinuities, and the rotations in the cube projection for selection of one or more search neighborhoods for motion estimation for affine control point motion vectors associated with the video data (Fig. 28-31, [0036], [0045], [0094], Table-1, [0100]-[0114], [0122]-[0125], it is obvious to the ordinary skill in the art, e.g., L. Li, Z. Li, M. Budagavi and H. Li, "Projection based advanced motion model for cubic mapping for 360-degree video," 2017 IEEE International Conference on Image Processing (ICIP), Beijing, China, 2017, pp. 1427-1431, doi: 10.1109/ICIP.2017.8296517, section 2, Rose et al., US 20190045212 A1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aminlou in view of Li to incorporate the teachings of Galpin to improve coding  (Galpin, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2-3, (Canceled).  

	Regarding claim 4, Aminlou in view of Li further in view of Galpin discloses the apparatus of claim 1, wherein determining eligibility for affine motion compensation includes determining whether one or more pixel positions of the block are located in an invalid area (Aminlou, [0069], not been mapped, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Aminlou in view of Li further in view of Galpin discloses the apparatus of claim 1, wherein determining eligibility for affine motion compensation includes determining whether one or more sub-blocks of the block are located in an invalid area (Aminlou, [0069], Li, [0128], it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Aminlou in view of Li further in view of Galpin discloses the apparatus of claim 1, wherein the encoding of the video data is to provide sub-pel motion vector resolution for a block of the video data (Li, [0093], [0110], it is obvious to the ordinary skill in the art).  


Claims 7- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aminlou in view of Li further in view of Galpin further in view of Laroche et al. (US 20150264390 A1), hereinafter Laroche.

	Regarding claim 7, Aminlou in view of Li further in view of Galpin discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section the apparatus of claim 6, wherein the encoder includes a locally adaptive motion vector resolution (LAMVR) component, wherein the encoder is to utilize the 
	However, Laroche from the same or similar endeavor teaches wherein the encoder includes a locally adaptive motion vector resolution (LAMVR) component, wherein the encoder is to utilize the LAMVR component to avoid sub-pel filter computations that use pixels from discontinuous faces of a cube face ([0244]-[0393], in view of Aminlou and Li).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aminlou in view of Li further in view of Galpin to incorporate the teachings of Laroche to improve coding efficiency (Laroche, [0386]). Similar reasoning of modification can be applied/extended to the other related claims.

	Regarding claim 8, Aminlou in view of Li further in view of Galpin further in view of Laroche discloses the apparatus of claim 1, further comprising a decoder to decode the encoded video data, the decoder including a component to decode affine motion compensation for current picture references in the encoded video data (Aminlou, [0215], Li, [0159], it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Aminlou in view of Li further in view of Galpin further in view of Laroche discloses the apparatus of claim 8, wherein the decoder further includes data regarding cube projections, including cube face locations, discontinuities, and rotations in a cube projection in the encoded video data (Aminlou, [0009], [0070], [0209]-[0284], Li, [0116]).

Regarding claim 10-22, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487